Citation Nr: 1131057	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970, to include service in the Republic of Vietnam from April 10, 1970 to November 16, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision issued in June 2005 in which the RO determined that new and material evidence had not been received to reopen a previously-denied claim for service connection for PTSD.  

In May 2011, the Veteran testified during a Travel Board hearing before the undersigned at the RO; a copy of the transcript is in the record.

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Here, the Veteran has been diagnosed with depression and PTSD.

The Veteran's previous claims for service connection for PTSD were denied because his diagnosed PTSD had not been linked to a verified in-service stressor.  However, in July 2010, VA liberalized the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  In Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held, in essence, that an intervening and substantive change in law or regulation which creates a new basis of entitlement to benefits is a "claim separate and distinct" from a previously- and finally-denied claim.  Id. at 372.  Accordingly, the regulatory provisions have created a new basis for the Veteran's claim of entitlement to service connection for PTSD, and thus constitutes a new claim.  See Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998).  As such, the Board has characterized the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, as a new claim, as opposed to an application to reopen a previously-denied claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  VA treatment records reflect that the Veteran has been diagnosed by, and treated for, PTSD and depression by a VA psychiatrist and a VA psychologist.

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's service personnel records, including his DD Form 214, confirm that he served in Vietnam from April 10, 1970 to November 16, 1970; however, they do not show that he engaged in combat.  Thus, prior to July 13, 2010, his bare assertion of an in-service stressor based on combat in Vietnam was not sufficient to establish that it occurred; rather, his stressor should be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.  

His service personnel records show that the Veteran was a subsistence storage specialist and a supply handler in Vietnam with Company C S&S 173d Support Battalion 173d Airborne Brigade stationed in Binh Dinh Province near Qui Nhon.  In his first stressor statement received in September 1999, the Veteran claimed that he witnessed the deaths of two comrades and the wounding of another due to a mortar hit on a bunker, before a mortar hit his bunker rendering him unconscious and he woke up in the hospital at Qui Nhon in September 1970.  He identified one of the dead soldiers as having "[redacted]" for a surname and the wounded soldier as having "[redacted]" as a surname.  The Veteran's service treatment records show that he was hospitalized at the 67th Evacuation Hospital in September 1970.  He also indicated that a supply convoy was ambushed between Qui Nhon and the military installation beneath Dusty Hill between June and September of 1970.  In an April 2006 statement, the Veteran indicated that he saw live combat where many of his colleagues were injured, maimed, or crippled for the rest of their lives, such as combat medic, [redacted], and [redacted], and that he saw many of them die, to include [redacted] and [redacted].  He added that he experienced mortar fire and small arms fire during five of the seven months he was in Vietnam and that it was worse in June, July and August of 1970.  The Veteran indicated that the ambush described above happened in May 1970.  The evidence submitted by the Veteran provides for possible verification of claimed stressors-being ambushed in May 1970 and being under mortar attack during the summer of 1970 and during September 1970 and the names of wounded and dead soldiers as a result.  In this regard, the Board notes that the corroboration of every detail is not required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

During his hearing, the Veteran testified that en route to Landing Zone English, they were ambushed on the road and the driver was severely wounded.  He reiterated that [redacted] and [redacted] were killed in their bunker during a mortar attack later in 1970; that he experienced many mortar attacks while stationed in Vietnam; and that he sustained a concussion for which he was treated, along with malaria, at the 67th Evacuation Hospital.  

An attempt was made to corroborate the Veteran's alleged stressors by contacting the U.S. Army and Joint Services Records Research Center (JSRRC), which provided the Operational Reports-Lessons Learned for the 173d Airborne Brigade for the period from August 1, 1970 to October 31, 1970.  A review of which did not confirm that any incoming mortar rounds were received at the base camp nor confirm the deaths of soldiers with the surnames of [redacted], [redacted] or [redacted].  However, in light of the fact that the Veteran indicated that mortar and small arms fire was also experienced in June and July of 1970 and that the convoy was ambushed in May 1970, the Board finds that another attempt to corroborate these stressors should be done on remand for purposes of developing the claim for PTSD pre-July 2010.  

In addition, the Board notes that there are some hospital records showing that the Veteran had a root canal performed during September 1970 at the 67th Evacuation Hospital, but there do not appear to be any other medical records for treatment of a claimed concussion or other injuries.  On remand, additional 67th Evacuation Hospital records for evaluation and treatment of the Veteran should be sought for September 1970.   

As noted earlier, VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

These revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to his appeal in light of the above revisions, to include filling out and returning a VA Form 21-0781.

Here, the Veteran was first diagnosed with PTSD in February 1999 by VA healthcare providers at the New Orleans VA Medical Center (VAMC).  According to his testimony, the Veteran has also been treated for PTSD at the Atlanta, Georgia and West Palm Beach, Florida VAMCs.

Based on the above, and in light of the fact that it appears that the Veteran served in a location that would involve "hostile military activity" as evidenced by the award of a Vietnam Service Medal and a Vietnam Campaign Medal, the Board finds that a psychiatric examination to clarify the Veteran's psychiatric diagnosis(es) and to obtain an opinion as to the etiology of any diagnosed disorder is needed to adjudicate the claim.  Prior to examination, outstanding VA medical records should be obtained.

Finally, the Board notes that a Social Security Administration (SSA) printout dated August 28, 2006, reflects that the Veteran had applied for SSA benefits, but his claim was denied.  No SSA records have been associated with the file.  On remand, records related to the SSA's determination should be sought and associated with the record.

Accordingly, the case is REMANDED for the following action:
	
1.  Contact the National Personnel Records Center (NPRC) and any other appropriate records custodian and request copies of 67th Evacuation Hospital records for evaluation of and treatment for the Veteran during the month of September 2007.  Provide the NPRC and any other records custodian with copies of the relevant statements and testimony from the claimant pertaining to his treatment at the above hospital and his identifying information.  All records and/or responses received should be associated with the claims file.
VA should continue efforts to procure the 67th Evacuation Hospital records until the records are received or until VA receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  
2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.
3.  Send a letter to the Veteran and his representative, requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to his claim that are not currently of record.  This letter should also apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD.  Send the Veteran a VA Form 21-0781 to provide, and return, more detailed stressor information.

4.  After completion of 1 and 3 above, make a list of the Veteran's claimed stressors.

5.  After completion of 1, 3 and4 above, contact the JSRRC, requesting that an attempt be made to independently verify the Veteran's claimed stressors, to include that of receiving mortar and small arms fire while stationed with the 173d Airborne Brigade near Qui Nhon during June, July and August of 1970 and of being in a convoy that was ambushed between Qui Nhon and Dusty Hill during May 1970.  At a minimum based on the history for the 173d Airborne Brigade, combined with the Veteran's service personal records, his claimed stressor statements and questionnaires received in September 1999 and April 2006, the May 2011 hearing testimony and any newly-submitted stressor questionnaire response, for the months of May, June, July and August of 1970, the JSRRC should attempt to verify the claimed stressors.  All records and/or responses received should be associated with the claims file.

VA should continue efforts to procure all records relating to the Veteran's stressor(s) until the records are received or until VA received specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the New Orleans VAMC dated between September 30, 1999 and February 19, 2003, and since September 7, 2005; from the Atlanta VAMC dated between December 1, 2005 and March 15, 2006, and since July 28, 2006; and from the West Palm Beach VAMC, since January 2011.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all available records and/or responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was incurred in or is otherwise related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


